Citation Nr: 1023943	
Decision Date: 06/28/10    Archive Date: 07/08/10

DOCKET NO.  08-07 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for basal cell 
carcinoma; and if so, whether the claim may be granted.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1943 to 
October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a July 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.

In April 2010, the Veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for basal 
cell carcinoma of the skin and prostate cancer are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for basal cell carcinoma 
was denied by a December 1991 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the December 1991 rating 
decision is not cumulative or redundant of the evidence 
previously of record, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1991 rating decision which denied a claim 
for service connection for basal cell carcinoma is final. 38 
U.S.C. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104 3.104, 
19.129, 19.192 (1991).

2.  New and material evidence has been submitted since the 
December 1991 rating decision, and the claim of entitlement 
to service connection for basal cell carcinoma is reopened.  
38 U.S.C.A. §§ 5108; 38 C.F.R. §§ 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Board observes that in light of the favorable outcome of 
this appeal with respect to the issue of whether new and 
material evidence has been submitted to reopen the claim, any 
perceived lack of notice or development under the VCAA should 
not be considered prejudicial.  To that end, the Board notes 
that it is expected that when the claim is returned to the RO 
for further development and reviewed on the basis of the 
additional evidence, the RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.



New and Material Evidence

In a decision dated in December 1991, the RO denied, inter 
alia, the Veteran's claim for service connection for basal 
cell carcinoma.  In March 1992, the Veteran filed a notice of 
disagreement with the December 1991 rating decision.  In May 
1992, the RO issued a statement of the case (SOC), but no 
substantive appeal was thereafter received from the Veteran.  
See 38 C.F.R. §§ 20.200, 20.302(c) (2009) (an appeal requires 
a notice of disagreement and a timely filed substantive 
appeal after issuance of a statement of the case).  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the 
date of notice of an award or disallowance, or by denial on 
appellate review, whichever is the earlier.  See 38 U.S.C. § 
7105(c) (West 1991); 38 C.F.R. §§ 3.104 3.104, 19.129, 19.192 
(1991).  Thus, the December 1991 decision is final.  

In January 2004, the RO sent a letter to the veteran advising 
him that approximately 400,000 veterans had been exposed to 
ionizing radiation while members of the occupation forces of 
Hiroshima or Nagasaki, or during participation in atmospheric 
nuclear weapons testing from 1945 to 1962, that in 2000, the 
Government Accounting Office (GAO) had recommended an 
independent review be conducted of the reconstructed 
radiation doses provided by the Defense Threat Reduction 
Agency (DTRA) previously the Defense Nuclear Agency, and that 
the review had been accomplished by the National Research 
Council (NRC).  The letter explained that the NRC had 
determined that radiation doses provided by DTRA may have 
underestimated the amount of raction to which some veteran's 
were exposed and that his claim for basal cell carcinoma had 
been identified as one that required a revised radiation dose 
estimate.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

The Board notes that by a July 2006 rating decision, the 
reopened the Veteran's claim of entitlement to service 
connection for basal cell carcinoma but denied the claim on 
the merits.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence 
warrants a reopening of the claims.  This is important 
because the preliminary question of whether a previously 
denied claim should be reopened is a jurisdictional matter 
that must be addressed before the Board may consider the 
underlying claims on the merits.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).

The December 1991 rating decision denied service connection 
for carcinoma of the skin secondary to radiation exposure 
because the Defense Nuclear Agency indicated that the veteran 
would have received a probable dose of 0.609 rem gamma and 
that an advisory opinion indicated that it was unlikely that 
the veteran's skin cancer resulted from his exposure to 
ionizing radiation in service and that there was no 
reasonable possibility that the veteran's carcinoma of the 
skin, basal cell carcinoma, was the result of any such 
exposure to ionizing radiation during WWII.

Based on the grounds stated for the denial of service 
connection for basal cell carcinoma in the December 1991 
rating decision, new and material evidence would consist of 
evidence of evidence of a higher exposure to radiation or a 
medical opinion linking the veteran's radiation exposure to 
his current skin cancer.

The evidence received since the December 1991 rating decision 
consists of revised estimated dose estimates, private medical 
records, numerous statements from the veteran, and medical 
advisory opinions. 

With respect to the veteran's statements, the Board notes 
that his ship, the U.S.S. Ingraham, entered the lagoon of 
Bikini at approximately 13:00 hours on July 2, 1946 and that 
eventing it was determined that the ship was highly radiated 
or the level of radiation was becoming dangerously high.  The 
veteran stated that he did not know how high the radiation 
level got but that the ship was listed as radiation suspect.  
In addition, the veteran stated that he was told that the 
evaporators were radiated and he drank the water and showered 
with it.  The veteran also enclosed a chart he made tracking 
the U.S.S. Ingraham's position at the time of the tests and 
the course around the island making oceanic test immediately 
after.  The veteran reported that the ship passed through 
rain squalls as oceanographic tests were made around the 
island.  The veteran also reported that he stood on the deck 
below the bridge approximately 4 feet from a scientific 
person with a meter reading the radiation levels on the deck 
and that the person yelled towards the bridge, "Let's get 
the hell out of here we got more of this then we were suppose 
to."

A letter from Dr. S.H.M. in November 1991 noted that the 
veteran was reported to have received a maximal dose of 1.595 
rem gamma irradiation with virtually no neutron irradiation.  
In January 2004, the RO requested from DTRA an updated 
radiation dose to include a radiation dose estimate for 
exposure to the skin.  In September 2004, the RO requested 
from DTRA a radiation does estimate with respect to prostate 
cancer.  

In October 2005, the RO received a radiation dose assessment 
for the veteran.  A letter from P.K.B., Nuclear Test 
Personnel Review, Technology Development Directorate stated 
that the veteran was a confirmed participant of Operation 
CROSSROADS, conducted at Bikini Atoll in 1946.  P.K.B. noted 
that the enclosed scenario (scenario of participation and 
radiation exposure pertaining to the veteran for Operation 
CROSSROADS) provided a description of the veteran's 
participation activities based on available military records 
and the veteran's recollections and statements.

The scenario included the assumptions about the veteran's 
participation activities and environment in which he received 
a radiation dose.  P.K.B. noted that the veteran had taken 
the opportunity to review the scenario description and 
indicated his acceptance as shown on the enclosed scenario 
and that his comments were considered in development of his 
dose assessment.  A radiation Dose Assessment was prepared 
for the veteran in accordance with the recommendations 
provided by the National Research Council's May 2003 report 
on the Defense Threat Reduction Agency's dose reconstruction 
program.  

The basis for the dose assessment included the facts that the 
veteran accrued an external and skin dose from neutron-
activated seawater in Bikini Lagoon after ABLE while berthed 
aboard USS Ingraham, contaminated seawater in Bikini Lagoon 
after BAKER while berthed aboard USS Ingraham and while 
participating in recreational activities on Bikini Island, 
contaminates that accumulated on the hull and in the 
saltwater piping system of USS Ingraham ater BAKER while 
berthed aboard the ship, contaminates from fallout on Bikini 
Island during the veteran's recreational periods following 
BAKER.  The veteran accrued an additional dose to his skin 
from fallout on Bikini Island that was resuspended and 
subsequently blown onto his skin by the wind, and 
contaminates in Bikini Lagoon that were deposited on his skin 
while swimming.  The veteran accrued an internal dose from 
inhalation of contaminates in aerosols from Bikini Lagoon 
following ABLE and BAKER while aboard USS Ingraham, ingestion 
of contaminants while swimming in Bikini Lagoon during his 
recreational period following BAKER, and inhalation and 
ingestion of resuspended fallout on Bikini Island during his 
recreational periods following BAKER.

The doses were summarized as follows:

Mean total external gamma dose:  0.7 rem
Upper bound gamma dose:  2.0 rem

Mean total external neutron dose:  0.0 
rem
Upper bound neutron dose:  0.0 rem

Mean skin dose (back) beta plus gamma:  
1.0 rem
Upper bound total skin dose (back):  2.3 
rem

Mean skin dose (chest) beta plus gamma:  
1.0 rem
Upper bound total skin dose (chest):  2.4 
rem

Mean skin dose (nose) beta plus gamma:  
0.9 rem
Upper bound total skin dose (nose):  2.3 
rem

Mean skin dose (cheek) beta plus gamma:  
0.9 rem
Upper bound total skin dose (cheek):  2.3 
rem

 Internal committed dose to the prostate:  
0.0 rem
Upper bound committed dose to the 
prostate:  0.003 rem

The veteran added the following information for consideration 
in his dose estimation, "... I do not believe your dose 
estimates can fully indicate the maximum radiation dosage our 
crew received during our envolvement in both "Able" and 
"Baker".  The reason I say this is because there are to[o] 
many variables or unknown factors that occurred during our 
operation that I do not find listed in your analysis of our 
history ... I am enclosing a copy of the charting I personally 
made of our ships position at ground zero for test "ABLE" 
and the tracking around the Island as we made our oceano-
graphic readings.  I have listed that we entered the Lagoon 
at 1254 hrs. and anchored.  What I do remember is at some 
point that same night it was said the radiation level was 
to[o] high ... and the engine room was ordered to get up 
emergency steam to get underway. ... Another incident I clearly 
remember that occurred ... I was standing on the upper deck 
forward on our port side just below the bridge.  I was 
standing approximately four feet from one of the scientific 
person[ne]l having conversation with him.  He had a meter 
reading the amount of radiation at that point on our ship.  
All of a sudden the gentleman yelled toward the bridge ... 
"Let's get the hell out of here we got more of this than 
we're suppose[d] to have ..."  Another incident not included 
in the history analysis ... soon after the detonation the ship 
proceeded making her oceanographic readings.  It was not long 
after the ship passed through a rain cloud that had passed 
over the test area.  I only remember being told it was 
radioactive.  ..."  The veteran also noted that the USS 
Ingraham not only observed the sinking of the USS LCI 620 but 
also assisted in gunfire doing so as they were told that she 
was so contaminated which was the primary reason for sinking 
her.  The veteran also noted that he remembered that the 
evaporators were contaminated and that they did drink her 
water.  The veteran stated that it was his understanding that 
when the USS Ingraham reached the United States and tried to 
enter San Diego port, the ship was denied entry because she 
was so radioactive contaminated.    

In November 2005, the veteran submitted a letter from Dr. 
M.L.M, Professor of Medicine, Univerity of Minnestota.  The 
letter began, "To whom it may concern:" and was regarding a 
veteran R.S. who had asked him to review his medical record, 
several lay publications on Atomic exposure to servicemen 
following WWII, and to perform his own professional review of 
scientific studies.  

In January 2006, based on doses of ionizing radiation 
estimated by DTRA of the veteran during military service, Dr. 
L.R.D., the Chief Public Health and Environmental Hazards 
Officer determined that it was unlikely that the veteran's 
individual basal or squamous cell cancers of his back, right 
flank, left forearm, or left cheek areas or the 
adenocarcinoma of the prostate could be attributed to 
exposure to ionizing radiation.   Dr. L.R.D. stated that skin 
cancer usually has been attributed to ionizing radiation at 
high doses, e.g., several hundred rads and that excess 
numbers of basal cells also have been reported in skin which 
received estimated doses of 9-12 rads in margins of 
irradiated areas and that an increased risk for basal cell 
but not squamous cell skin cancers has been seen in atomic 
bomb survivors.  Dr. L.R.D. noted that the Interactive 
Radioepidemilogical Program of the National Institute for 
Occupational Safety and Health was utilized to estimate the 
likelihood that exposure to ionizing radiation was 
responsible for the veteran's individual skin cancers.  The 
maximum skin dose reported by DTRA was used as the skin dose 
to the forearm.  The computer software calculated 99-
percentile values for the probability of causation for the 
individual skin cancers of 0.68 percent to 19.56 percent.  
Dr. L.R.D. noted that the sensitivity of the prostate to 
radiation carcinogenesis appeared to be relatively low and 
not clearly established.  Dr. L.R.D. noted that the 
Interactive Radioepidemilogical Program of the National 
Institute for Occupational Safety and Health was utilized to 
estimate the likelihood that exposure to ionizing radiation 
was responsible for the prostate cancer and the cancer model 
for all male genitalia was utilized.  The computer software 
calculated a 99-percentile value for the probability of 2.21 
percent.  

Dr. L.R.D. determined that it was unlikely that the veteran's 
individual basal or squamous cell skin cancers of his back, 
right flank, left forearm, or left cheek areas or the 
adenocarcinoma of the prostate can be attributed to exposure 
to ionizing radiation in service.

Subsequently, the Director of Compensation and Pension 
Service determined that as a result of Dr. L.R.D.'s opinion, 
and following review of the evidence in its entirety, there 
was no reasonable possibility that the veteran's individual 
basal or squamous cell skin cancers of his back, right flank, 
left forearm, or left cheek areas, or adenocarcinoma of the 
prostate resulted from radiation exposure in service.

In December 2006, DTRA notified VA that the Nuclear Test 
Personnel Review (NTPR) Program had established an expedited 
skin dose utilizing scientific methods, technical 
calculations and actual radiation level measures from U.S. 
atmospheric nuclear test detonation and that this dose was 
much higher than many previous individual radiation dose 
assessments providing the veteran maximum benefits of the 
coubt and ensuring that reported skin doses are not less than 
actual skin doses.  The veteran was noted to be among a list 
of veterans who received NTPR reported skin doses from 
January 2003 through October 2006 and whose previously 
reported skin (beta plus gamma) dose may be affected by the 
current expedited skin process.  







The Board notes that by a [date] rating decision/Board 
decision, the RO/Board [declined to reopen or reopened] the 
Veteran's claim of entitlement to service connection for *** 
[but denied the claim on the merits].  On appeal, however, 
the Board must make its own determination as to whether any 
newly submitted evidence warrants a reopening of the claims.  
This is important because the preliminary question of whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claims on the merits.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

ORDER




REMAND





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. 







The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


